Denied and Opinion Filed February 18, 2020




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-20-00061-CV

                 IN RE LAKSHMI SAINEHA DHARMAPURAM, Relator

                  Original Proceeding from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-1806428-E

                             MEMORANDUM OPINION
                     Before Justices Schenck, Partida-Kipness, and Nowell
                                   Opinion by Justice Nowell
       Relator Lakshmi Sai Neha Dharmapuram filed this petition for a writ of mandamus

challenging the trial court’s November 7, 2019 order granting real party in interest’s motion to

strike the section 18.001 counteraffidavits of Ryan Robinson and Gireesh G. Sharda.

Entitlement to mandamus relief requires relator to show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition for writ of

mandamus and mandamus record, we conclude relator has failed to show her remedy by appeal

is inadequate. See In re Jeremiah Parks, No. 05-19-00375-CV, slip op. at 5 (Tex. App—Dallas

Feb. 18, 2020, orig. proceeding) (mem. op.); In re Flores, No. 01-19-00484-CV, 2020 WL
425297, at *1–2 (Tex. App.—Houston [1st Dist.] Jan. 28, 2020, orig. proceeding).
       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).




                                                       /Erin A. Nowell/
                                                       ERIN A. NOWELL
                                                       JUSTICE

200061F.P05




                                                 –2–